DETAILED ACTION
This Office Action is in response to the amendment filed November 19, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either one of May (USP 5,653,561) or Everington, Jr. (USP 8,529,170).
May teaches a protective device capable of being used on an end effector of a robotic manipulator, the protective device comprising: a flaccid shell (10) having a first end (22) and an oppositely disposed second end (24), the second end movable in directions toward and away from the first end; the first end of the shell couplable proximate the end effector of the robotic manipulator by a fastening section (26) adapted to connect to the end effector or to a connection flange of the robotic manipulator for receiving the end effector; the shell convertible to and between a first, 

Everington teaches a protective device capable of being used on an end effector of a robotic manipulator, the protective device comprising: a flaccid shell (25) having a first end (23) and an oppositely disposed second end (20), the second end movable in directions toward and away from the first end; the first end of the shell couplable proximate the end effector of the robotic manipulator by a fastening section (27,35) adapted to connect to the end effector or to a connection flange of the robotic manipulator for receiving the end effector; the shell convertible to and between a first, deployed configuration (Fig. 1) and a second, retracted configuration (Fig. 2); wherein the second end of the shell is extended away from the first end to envelop at least the end effector in the first configuration; wherein the second end of the shell is drawn away from the end effector and in a direction toward the first end in the second configuration; at least one pulling member (14,16) operatively coupled with the shell;2Application Serial No. 16/085,783 Reply to Office Action dated August 4, 2021Amendment dated November 19, 2021the at least one pulling member cooperating with the shell to move the shell to and between the first and second configurations.  

Allowable Subject Matter
Claims 46-48, 51, and 52 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658